DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: Page 5, Line 20, the lower adhesive layer is incorrectly labeled as 80.  It should be labeled 84 to be consistent with the remainder of the disclosure.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Page 10, Line 22, the edge of the aperture is incorrectly labeled as 80.  It should be labeled 54 to be consistent with the remainder of the disclosure.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Page 11, Line 24, the edge of the aperture is incorrectly labeled as 84.  It should be labeled 54 to be consistent with the remainder of the disclosure.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  the sentence is missing a period.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the phrase “fluid-impermeable” should be “fluid-impermeable layer” to be consistent with its use throughout the remaining claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation "an aperture".  There is insufficient antecedent basis for this limitation in the claim.  In this case, “an aperture” is previously claimed which makes it unclear whether this is intended to be the same or different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al. US 2004/0224611 (hereafter Aoi et al.).

 Regarding Claim 1, Aoi et al. teaches:
1. A polishing pad (polishing pad 1), comprising: 
a polishing layer stack (assembly shown in Figure 25) having a polishing surface (top surface of polishing substrate 11, Figure 25), a bottom surface (bottom surface of polishing substrate 11, Figure 25), and an aperture (aperture in polishing substrate 11 allowing for light transmitting member 2 shown in Figure 25) from the polishing surface to the bottom surface, the polishing layer stack including a polishing layer (polishing substrate 11) having the polishing surface; 
a fluid-impermeable layer (peel layer 42) spanning the aperture (see discussion below) and spanning the polishing pad (Figure 25); 
a first adhesive layer (top surface of adhesive layer 41 which is double coated tape) of a first adhesive material in contact with and securing the bottom surface of the polishing layer stack to the fluid-impermeable layer (Figure 25), the first adhesive layer spanning the aperture (see discussion below) and the polishing pad (Figure 25); 
a light-transmitting body (light transmitting member 2) positioned in the aperture, the light-transmitting body having a lower surface in contact with and secured to the first adhesive layer and spaced apart from a side-wall of the aperture by a gap (gap shown in Figure 25); and 
an adhesive sealant (adhesive layer 3) of a different second material (photocured adhesive) disposed in and laterally filling the gap (shown in Figure 25).  

Aoi et al. teaches in Paragraph [0135], “a through hole is preferably formed at a predetermined position of the adhesive double-coated tape”.  Additionally, Aoi et al. teaches in Paragraph [0139], “when a base layer made of a material having the same or higher light transmission properties than the above light transmitting member is used, light transmission properties can be secured for the polishing laminated pad. In this case, a cut-away may or may not be formed.”  It would have therefore been obvious    

Regarding Claim 2, Aoi et al. teaches:
2. The polishing pad of claim 1, wherein the light-transmitting body (light transmitting member 2) is softer than the polishing layer (Paragraph [0089])(see discussion below).  

This claim is related to limiting material properties of a light-transmitting body to be softer than the polishing layer.  Aoi et al. teaches in Paragraph [0089] – “matching the indentation hardness of the light transmitting member with the hardness of the polishing substrate. The Shore D hardness of the entire polishing pad is preferably 35 to 100 in order to increase pressure to be applied at the time of polishing, improve the polishing rate and obtain high flatness”, however, he does not disclose specifically disclose that the light-transmitting body is softer than the polishing layer.  It would In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 3, Aoi et al. teaches:
3. The polishing pad of claim 2, wherein the polishing layer (polishing substrate 11) has a hardness of about 58-65 Shore D (35-100 Shore D, Paragraph [0089]) and the light-transmitting body (light transmitting member 2) has a hardness of about 45-60 Shore D (see discussion below).
  
This claim is related to limiting material properties of a light-transmitting body to be softer than the polishing layer.  Aoi et al. teaches in Paragraph [0089] – “matching the indentation hardness of the light transmitting member with the hardness of the polishing substrate. The Shore D hardness of the entire polishing pad is preferably 35 to 100 in order to increase pressure to be applied at the time of polishing, improve the polishing rate and obtain high flatness”, however, he does not disclose specifically In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 4, Aoi et al. teaches:
4. The polishing pad of claim 1, wherein the adhesive sealant (adhesive layer 3) has about the same hardness as the light-transmitting body (light transmitting member 2)(Paragraph [0005]).  

This claim is related to limiting material properties of adhesive sealant that has about the same hardness as the light-transmitting body.  Aoi et al. discloses the Shore D hardness of the entire polishing pad is preferably 35 to 100 and discloses in Paragraph [0005] the concern of adhesive being solidified and fall out of the gap as a fragment, thereby scratching the surface to be polished, In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 5, Aoi et al. teaches:
5. The polishing pad of claim 4, wherein the light-transmitting body and the adhesive sealant have a hardness of about 45-60 Shore D (35-100 Shore D, Paragraph [0089]).  

This claim is related to limiting material properties of adhesive sealant that has about the same hardness as the light-transmitting body.  Aoi et al. discloses the Shore D hardness of the entire polishing pad is preferably 35 to 100 and discloses in Paragraph [0005] the concern of adhesive being solidified and fall out of the gap as a fragment, thereby scratching the surface to be polished, In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 6, Aoi et al. teaches:
6. The polishing pad of claim 1, wherein the gap (gap shown in Figure 25) completely laterally surrounds the light-transmitting body (light transmitting member 2)(shown in Figure 25).  

Regarding Claim 7, Aoi et al. teaches:
7. The polishing pad of claim 1, wherein the adhesive sealant (adhesive layer 3) extends to contact the first adhesive layer (adhesive layer 41) without extending below the light-transmitting body (light transmitting member 2)(shown in Figure 25).  

Regarding Claim 8, Aoi et al. teaches:
8. The polishing pad of claim 7, wherein the adhesive sealant (adhesive layer 3) completely vertically fills the gap (gap shown in Figure 25).  


Regarding Claim 10, Aoi et al. teaches:
10. The polishing pad of claim 1, comprising a second adhesive layer (bottom surface of adhesive layer 41 which is double coated tape) positioned on a side of the fluid-impermeable layer (peel layer 42) opposite the first adhesive layer (top surface of adhesive layer 41 which is double coated tape) and in contact with the fluid-impermeable layer (shown in Figure 25).  

Regarding Claim 13, Aoi et al. teaches:
13. The polishing pad of claim 1, wherein the first adhesive material (top surface of adhesive layer 41 which is double coated tape) comprises a pressure sensitive adhesive (double coated tape) and the second adhesive material (adhesive layer 3) comprises a cured epoxy or polyurethane (photocured adhesive – polyurethane, Abstract).  

Regarding Claim 16, Aoi et al. teaches:
16. The polishing pad of claim 1, wherein the polishing pad (polishing pad 1) has a total thickness less than about 3 mm (0.5mm, preferably 1 to 3 mm, Paragraph [0041]).  

Claims 1-8, 10, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiswesser et al. US 2005/0064802 (hereafter Wiswesser et al.) in view of Shih et al. US 2006/0197249 (hereafter Shih et al.).

Regarding Claim 1, Wiswesser et al. teaches:
A polishing pad (polishing pad 150), comprising:
a polishing layer stack (Figure 3C) having a polishing surface (polishing surface 162), a bottom surface (bottom surface of covering layer 160, Figure 3C), and an aperture (opening 222) from the polishing surface to the bottom surface (Figure 3C), the polishing layer stack including a polishing layer (polishing layer 160) having the polishing surface (Figure 3C);
a fluid-impermeable layer (supporting layer 170, Paragraph [0040]) spanning the aperture and spanning the polishing pad (Figure 3C);
a first adhesive layer (adhesive layer 175) of a first adhesive material (PSA) in contact with and securing the bottom surface of the polishing layer stack to the fluid-impermeable layer (Figure 3C), the first adhesive layer spanning the aperture and the polishing pad (Figure 3C);
a light-transmitting body (window member 190) positioned in the aperture (Figure 3C), the light-transmitting body having a lower surface in contact with and secured to the first adhesive layer (Figure 3C) and spaced apart from a side-wall of the aperture by a gap (triangular gap between window member 190 and opening 222 as shown in Figure 3C); and
an adhesive sealant (window bonding adhesive 194) of a different second material (adhesive sealant, such as a viscous rubber-like glue or silicone RTV) disposed in and laterally filling the gap (see discussion below).

Wiswesser et al. discloses an embodiment in Figure 3C teaching the direct contact of the lower surface of the light-transmitting body (window member 190) to flowable window bonding adhesive 194, silicone RTV (GE Silicones TS399), in addition to the PSA layer 175.  It would be expected by one with ordinary skill in the art at the time of the invention that when attaching the window member 190 to adhesive layer 175 using a flowable silicone RTV 194, that pressure exerted during installation or by the weight of the window will cause the flowable silicone RTV to flow into the triangular gaps on all sides of the window as shown in Figure 3B since the gaps are the path of least resistance.  In doing so, the adhesive would not be constrained to only be located under the window as depicted, however, would actually provide bonding between the sides of the window and the sides of the triangular gap around the window.  One would additionally be motivated to keep the thickness of the silicone RTV minimal to improve the optical transparency through the window assembly.  Therefore, one would be motivated to apply pressure to the window to minimize the RTV thickness between the window member 190 and the PSA layer 175 to be negligible which would result in the flowable silicone RTV pooling and self-leveling in the triangular gap surrounding the window member 190.  In Paragraph [0042], Wiswesser et al. discloses “the window bonding adhesive also supports the window against shear stress during polishing”.  Wiswesser et al. does not specifically disclose that the PSA layer 175 supports the window against shear stress during polishing, in the embodiment shown in the Figure 3C.  Therefore, it implies that the window bonding adhesive will provide support to the window that is more than merely the bonding of the lower surface. 


Regarding Claim 2, Wiswesser et al. teaches:
The polishing pad of claim 1, wherein the light-transmitting body (window member 190) is softer than the polishing layer (polishing layer 160)(window member has a Shore D hardness from 20-80, see discussion below).

 	This claim is related to limiting material properties of a light-transmitting body to be softer than the polishing layer.  Wiswesser discloses the hardness of the window member is Shore D hardness from 20-80, however, he does not disclose the hardness of the polishing layer.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to use general knowledge materials in the polishing pad that would not damage the workpiece.  Selection of a window material harder than the polishing pad could potentially damage the workpiece.  Therefore, it would have been obvious to one In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 3, Wiswesser et al. teaches:
The polishing pad of claim 2, wherein the polishing layer has a hardness of about 58-65 Shore D (see discussion below) and the light-transmitting body (window member 190) has a hardness of about 45-60 Shore D (window member has a Shore D hardness from 20-80).

This claim is related to limiting material properties of a light-transmitting body to be softer than the polishing layer.  Wiswesser discloses the hardness of the window member is Shore D hardness from 20-80, however, he does not disclose the hardness of the polishing layer.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to use general knowledge materials in the polishing pad that would not damage the workpiece.  Selection of a window material harder than the polishing pad could potentially damage the workpiece.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a pad material that would be harder than the window to prevent the window from In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 4, Wiswesser et al. teaches:
The polishing pad of claim 1, wherein the adhesive sealant (adhesive sealant, such as a viscous rubber-like glue or silicone RTV) has about the same hardness as the light-transmitting body (window member 190)(see discussion below).

This claim is related to limiting material properties of adhesive sealant that has about the same hardness as the light-transmitting body.  Wiswesser discloses the hardness of the window member is Shore D hardness from 20-80 and discloses the use of an adhesive sealant, such as a viscous rubber-like glue or silicone RTV, however, he does not disclose the harness of the adhesive sealant.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to use general knowledge materials in the polishing pad that would not damage the workpiece.  Selection of an adhesive material harder than the polishing pad could potentially damage the workpiece.  Therefore, it would be common expected to select an adhesive material that would be softer than the polishing pad to prevent damage to the workpiece.  Selecting an adhesive sealant that has about the same hardness as the light-transmitting body would also be would have been obvious to one having ordinary In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 5, Wiswesser et al. teaches:
The polishing pad of claim 1, wherein a top surface of the light-transmitting body (window member 190) is recessed relative to the polishing surface (polishing surface 162)(Figures 3B and 3C).

Regarding Claim 6, Wiswesser et al. teaches:
The polishing pad of claim 1, wherein the gap (triangular gap between window member 190 and opening 222 as shown in Figure 3B and 3C) completely laterally surrounds the light-transmitting body (window member 190)(Figures 2, 3B, and 3C).

Regarding Claim 7, Wiswesser et al. teaches:
The polishing pad of claim 1, wherein the adhesive sealant (window bonding adhesive 194) extends to contact the first adhesive layer (adhesive layer 175) without extending below the light-transmitting body (see discussion below).

As shown in Figure 3B, the window bonding adhesive 194 is not required to bond the window to the supporting layer 170.  However, as previously presented, Shih et al. discloses the use of adhesive between the window 

Regarding Claim 8, Shih et al. teaches:
The polishing pad of claim 7, wherein the adhesive sealant completely vertically fills the gap (see discussion below).

As disclosed by Shih et al. it would have been obvious to completely fill the triangular gap shown in Wiswesser et al. in order to maximize the contact area of with the sides of the window.

Regarding Claim 10, Wiswesser et al. teaches:
The polishing pad of claim 1, comprising a second adhesive layer (adhesive layer 180) positioned on a side of the fluid-impermeable layer (supporting layer 170, Paragraph [0040]) opposite the first adhesive layer (adhesive layer 175) and in contact with the fluid-impermeable layer (Figures 3B and 3C).

Regarding Claim 11, Wiswesser et al. teaches:
The polishing pad of claim 10, comprising an aperture (aperture 182) through the second adhesive layer (adhesive layer 180) aligned with the light-transmitting body (window member 190)(Figures 3E and 3F) (Paragraph [0044] - a portion of adhesive layer 180 can be removed for optical monitoring to provide an aperture 182 in order to improve light transmission through the polishing pad).

Regarding Claim 13, Wiswesser et al. teaches:
The polishing pad of claim 1, wherein the first adhesive material (adhesive layer 175) comprises a pressure sensitive adhesive (PSA, Paragraph [0041]) and the second adhesive material (window bonding adhesive 194) comprises a cured epoxy or polyurethane (adhesive sealant, such as a viscous rubber-like glue or silicone RTV)(see discussion below).

	Wiswesser et al. discloses the second adhesive material (window bonding adhesive 194) is an adhesive sealant, however, he does not specifically disclose that the adhesive sealant is an epoxy or polyurethane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an adhesive sealant such as epoxy or polyurethane which are both commonly available commercially at the time of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 16, Wiswesser et al. teaches:
The polishing pad of claim 1, wherein the polishing pad has a total thickness less than about 3 mm.

Wiswesser et al. discloses a polishing pad that is used on polishing equipment similar to the Applicant’s invention.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the overall pad thickness to fit into the same polishing equipment and achieve a desirable polishing performance by the proper selection of mechanical properties and window thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wiswesser et al. US 2005/0064802 (hereafter Wiswesser et al.) in view of Shih et al. US 2006/0197249 (hereafter Shih et al.) as previously presented in Claim 9, in further view of Shih et al. US 2006/0128271 (hereafter Shih et al. ‘271).

Regarding Claim 12, Wiswesser et al. in view of Shih et al. teaches:
The polishing pad of claim 10, further comprising a removable liner covering the second adhesive layer (see discussion below).

It is common knowledge to apply a peeling layer onto tacky PSA surfaces such as the adhesive layer 180 on the Wiswesser et al. polishing pad to protect 
Shiho et al. teaches a peeling layer 132 as shown in Figures 12 and 13 and disclosed in Paragraph [0066] – that can protect an adhesive layer until use and, upon use, a polishing pad can be easily fixed to a polishing apparatus with a sufficient adhering force by removing this peeling layer.  Therefore, it would have been obvious to modify the Wiswesser et al. polishing pad to include a peeling layer as disclosed by Shiho et al. to protect the adhesive layer 180 until the polishing pad is to be installed on the polishing apparatus.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiswesser et al. US 2005/0064802 (hereafter Wiswesser et al.) in view of Shih et al. US 2006/0197249 (hereafter Shih et al.) as previously presented in Claim 1, in further view of Konno et al. US 2003/0129931 (hereafter Konno et al.).

Regarding Claim 14, Wiswesser et al. in view of Shih et al. teaches:

The polishing pad of claim 1, wherein the polishing layer stack (Figures 3B and 3C) comprises the polishing layer (polishing layer 160) and a backing layer, and wherein the polishing layer is a napped polyurethane (microporous polyurethane layer, Paragraph [0052]) and the backing layer is a different material than the polishing layer (see discussion below)


The Konno et al. reference teaches a polishing pad with a window as shown in Figures 16 and 17 the use of a backing layer (supporting layer 2) to support the polishing pad 11.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the combined device of Wiswesser et al. in view of Shih et al. to include a backing layer as taught by Konno et al. with the motivation of adding rigidity to the polishing pad as necessary.

Regarding Claim 15, Wiswesser et al. in view of Shih et al. teaches:

The polishing pad of claim 14, wherein each of the backing layer and the fluid-impermeable (supporting layer 170, Paragraph [0040]) are a polyester (polyethylene terephthalate (“PET”), Paragraph [0040]).

As previously presented, the combination of Wiswesser et al. in view of Shih et al. teaches the identified elements, however, the combination does not teach the use of a backing layer as claimed.  The combination with Konno et al. teaches the backing layer as presented in Claim 13.
The Konno et al. does not teach that the backing material is a polyester material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the backing layer out of polyester In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art teaches polishing pads with windows.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723